                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON

HARRY LAWRENCE QUIGLEY,

              Plaintiff,

v.                                                    CIVIL ACTION NO.: 3:17-CV-1906
                                                      (GROH)

CITY OF HUNTINGTON WV,
SHANE BILLS, In both his official
and personal capacities,
CASEY WILLIAMSON, In both his
official and personal capacities,
JOEY KOHER, In both his official
and personal capacities,
JASON SMITH, In both his official
and personal capacities and
JAMES TALBERT, In both his official
and personal capacities,

              Defendants.


     MEMORANDUM OPINION AND ORDER DISMISSING REMAINING CLAIMS

       The Fourth Circuit Court of Appeals remanded this matter to the Southern District

of West Virginia for further consideration of the Plaintiff’s unresolved claims. ECF No. 78.

Thereafter, the Fourth Circuit designated and assigned the undersigned to take the

Plaintiff’s unresolved claims under consideration. ECF No. 91.

       The Plaintiff’s unresolved claims call into question the constitutionality of W. Va.

Const. art. VIII, § 10, and W. Va. Code § 61-7-11. ECF No. 78. The State of West Virginia

declined to intervene in this matter. ECF No. 88. The parties have fully briefed this matter

and it is now ripe for review. For the following reasons, the Plaintiff’s unresolved claims

are dismissed with prejudice.
                                            I. Background

        A. Factual Background

        The Plaintiff’s claims arise out of interactions he had with City of Huntington police

officers. On March 17, 2016, a Huntington police officer arrested the Plaintiff and charged

him with brandishing, a misdemeanor offense.                     The arrest occurred after a law

enforcement officer witnessed part of an altercation during which the Plaintiff produced a

knife. The Plaintiff claims it was in self-defense. 1

        Prior to the incident, the Plaintiff was walking to Kroger to purchase a few items.

In the one block between the Plaintiff’s residence and Kroger is the residence of Jason

David Blankenship. During three or four of the Plaintiff’s previous trips to Kroger, Mr.

Blankenship, appearing intoxicated, had “interrupted” the Plaintiff’s walks. The Plaintiff

always kept interaction with Mr. Blankenship brief and cordial.

        At roughly 7:30 p.m. on March 17, 2016, Mr. Blankenship once again attempted to

engage the Plaintiff as he was walking to Kroger. On this occasion, Mr. Blankenship had

two male friends with him. Mr. Blankenship called out to the Plaintiff, soliciting the Plaintiff

to purchase beer for him. Believing the men were intoxicated, the Plaintiff rebuffed Mr.

Blankenship’s request. Apparently unhappy with the Plaintiff’s response, the three men

descended from Mr. Blankenship’s porch, surrounded the Plaintiff and insisted he procure

the alcohol they desired.




1
  Whether the initial responding officer at the scene was a Cabell County deputy sheriff or a Huntington
Police officer is a matter of debate. The Plaintiff insists this unnamed individual is a member of the Cabell
County Sherriff’s Department who frequently patrols the Kroger parking lot, but the Plaintiff has submitted
no evidence to this effect. The Defendant’s have submitted documentation that indicates the initial
responding officer was Defendant Bills with the Huntington Police Department.

                                                     2
       During the ensuing exchange, one of Mr. Blankenship’s intoxicated friends

punched the Plaintiff in his right eye. The Plaintiff stepped back and pulled a roughly six-

inch long, unsheathed straight blade knife from his waistband. The Plaintiff held the knife

in his right hand, pointing it toward the neck of the man who hit him. The three aggressors,

while staring past the Plaintiff, began to back up simultaneously.

       The Plaintiff, turning to see what held the aggressors’ attention, saw a law

enforcement officer on one knee, with his pistol aimed at the Plaintiff.           The officer

instructed the Plaintiff to drop the knife. The officer, who had been conducting his regular

patrol, was roughly 20 feet away from the scuffing group when he saw the knife.

       Shortly thereafter, several Huntington Police Department cruisers arrived at Mr.

Blankenship’s house. While the police officers spoke with Mr. Blankenship and his two

friends, officers handcuffed and frisked the Plaintiff, then ordered him to sit in the back of

a cruiser. An officer took a photo of the Plaintiff’s black eye, but at no point did any officer

interview the Plaintiff. The officers then transported the Plaintiff to the Huntington police

station. The officers told the Plaintiff they had no reason to arrest Mr. Blankenship or his

friends. The officers stated Mr. Blankenship asked officers not to arrest the Plaintiff.

       When the Plaintiff was arraigned, the county magistrate questioned the officers

about the arrest.     An officer told the magistrate that all the men involved in the

confrontation were drunk, even though the Plaintiff was not intoxicated. The Plaintiff was

not given an opportunity to correct the inaccurate account given by the officer. The

magistrate advised the Plaintiff he was being charged with misdemeanor brandishing, he

would be assigned a public defender and was being detained. The magistrate set the

Plaintiff’s bond at $5,000, a sum the Plaintiff could not afford. The Plaintiff remained in

                                               3
jail for ten days until a relative posted the Plaintiff’s bond. On May 19, 2016, the alleged

victim, who had failed to appear for the first scheduled preliminary hearing, appeared at

the rescheduled preliminary hearing and notified the magistrate he did not wish to

proceed with the charge against the Plaintiff. Upon this notification, the magistrate

dismissed the charge.

       B. Procedural Background

       On March 16, 2017, the Plaintiff, proceeding pro se, filed a complaint in the

Southern District of West Virginia, accompanied by an application to proceed without

prepayment of fees. ECF Nos. 1, 2. The same day, the case was assigned to Magistrate

Judge Cheryl A. Eifert for findings of fact and recommendations for disposition. ECF No.

4. On April 7, 2017, the Defendants filed a motion to dismiss. ECF No. 14. On May 4,

2017, the Plaintiff filed a response to the Defendants’ motion to dismiss [ECF No. 18] and

a first amended complaint [ECF No. 19]. Magistrate Judge Eifert held a status conference

on June 20, 2017. ECF No. 22. At the status conference, Magistrate Judge Eifert granted

the Plaintiff’s motion to file a first amended complaint and granted the Defendants leave

to file an amended motion to dismiss. ECF No. 23. The next day, the Defendants filed a

renewal of their previously filed motion to dismiss. ECF No. 24. On August 21, 2017, the

Plaintiff filed a motion for leave to file a second amended complaint. ECF No. 28.

Magistrate Judge Eifert granted the Plaintiff’s motion [ECF No. 32] and the Plaintiff’s

second amended complaint was filed on the docket [ECF No. 33]. On September 22,

2017, Magistrate Judge Eifert entered proposed findings and recommendations,

recommending the motion to dismiss be granted as to Defendant Joseph Ciccarelli and

denied as to the remaining Defendants. ECF No. 38.

                                             4
      On September 29, 2017, the case was transferred from Magistrate Judge Eifert to

Magistrate Judge Omar J. Aboulhosn due to a newly presented conflict. ECF No. 40. On

October 6, 2017, the Plaintiff filed objections to Magistrate Judge Eifert’s proposed

findings and recommendations. ECF No. 45. On November 2, 2017, District Judge

Robert C. Chambers entered a memorandum opinion and order adopting Magistrate

Judge Eifert’s proposed findings and recommendations. ECF No. 49. On January 17,

2018, the Plaintiff filed a motion to disqualify District Judge Chambers and Magistrate

Judge Aboulhosn.     ECF No. 58.     District Judge Chambers and Magistrate Judge

Aboulhosn denied the Plaintiff’s motion. ECF Nos. 59, 60. On February 16, 2018, the

Defendants filed a motion for summary judgment. ECF No. 61. On April 27, 2018,

Magistrate Judge Aboulhosn entered proposed findings and recommendation,

recommending the Defendants’ motion for summary judgment be granted. ECF No. 68.

On May 11, 2018, the Plaintiff filed objections to Magistrate Judge Aboulhosn’s proposed

findings and recommendation. ECF No. 69. On September 27, 2018, District Judge

Chambers adopted Magistrate Judge Aboulhosn’s recommendation and granted the

Defendants’ motion for summary judgment.       ECF No. 71.     Thereafter, the Plaintiff

appealed to the Fourth Circuit Court of Appeals. ECF No. 74.

      On April 11, 2019, the Fourth Circuit dismissed the appeal as interlocutory and

remanded this matter for further consideration of the unresolved claims. ECF No. 78. On

May 21, 2019, Magistrate Judge Aboulhosn entered an order providing notice to the State

of West Virginia that this case has drawn into question the constitutionality of W. Va.

Const. art. VII, § 10 and W. Va. Code § 61-7-11, and granting the State of West Virginia

the opportunity to intervene. ECF No. 83. The same day, Magistrate Judge Aboulhosn

                                           5
issued a briefing schedule. ECF No. 84. The State of West Virginia did not intervene.

ECF No. 88. On June 20, 2019, the Plaintiff filed a motion for declaratory judgment and

a brief in support. ECF Nos. 85, 86. On July 5, 2019, the Defendants filed a response.

ECF No. 89. On July 11, 2019, the Plaintiff filed a reply. ECF No. 90.

       On August 6, 2019, the Fourth Circuit designated and assigned the undersigned

to take the unresolved claims under consideration. ECF No. 91. The remaining questions

for this Court to decide include (1) whether Article 8, Section 10 of the West Virginia

Constitution is unconstitutional to the extent that the West Virginia Legislature does not

require or permit any justice or judge of any higher court to establish any rules that would

dictate or mandate that a magistrate be a person licensed to practice the profession of

law; and (2) whether West Virginia’s brandishing statute, W. Va. Code Section 61-7-11,

is unconstitutional to the extent that it interferes with the right to bear arms and to defend

oneself. ECF No. 84.

                                  II. Standard of Review

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A

genuine issue exists “if the evidence is such that a reasonable jury could return a verdict

for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Thus, the Court must conduct “the threshold inquiry of determining whether there is the

need for a trial–whether, in other words, there are any genuine factual issues that properly



                                              6
can be resolved only by a finder of fact because they may reasonably be resolved in favor

of either party.” Id. at 250.

       The party opposing summary judgment “must do more than simply show that there

is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., 475

U.S. at 586. That is, once the movant has met its burden to show an absence of material

fact, the party opposing summary judgment must then come forward with affidavits or

other evidence establishing there is indeed a genuine issue for trial. Fed. R. Civ. P. 56;

Celotex Corp., 477 U.S. at 323-25; Anderson, 477 U.S. at 248. “If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 249 (citations omitted). A motion for summary judgment should

be denied “if the evidence is such that conflicting inferences may be drawn therefrom, or

if reasonable men might reach different conclusions.” Phoenix Savs. & Loan, Inc. v. Aetna

Cas. & Sur. Co., 381 F.2d 245, 249 (4th Cir. 1967); see also id. at 253 (noting that

“[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge”).

                                      III. Discussion

       The remaining issues in this case pertain to the constitutionality of W. Va. Const.

art. VIII, § 10 and W. Va. Code § 61-7-11. No issues of fact remain. Accordingly, both

issues are appropriate for the Court to decide on summary judgment.

       A. W. Va. Const. art. VIII, § 10

       The Plaintiff moves the Court to find W. Va. Const. art. VIII, § 10 null and void

because it violates constitutional rights to due process and equal protection. The Plaintiff

further moves the Court to order the State of West Virginia to replace all county

                                             7
magistrates who are not licensed attorneys with licensed attorneys within sixty days of its

Order.

         W. Va. Const. art. VIII, § 10 provides, in relevant part:

         the legislature shall determine the qualifications and the number of
         magistrates for each court . . . provided . . . that the legislature shall not
         have the power to require that a magistrate be a person licensed to practice
         the profession of law, nor shall any justice or judge of any higher court
         establish any rules which by their nature would dictate or mandate that a
         magistrate be a person licensed to practice the profession of law.

         The constitutional issue of non-lawyers serving as magistrates and of states having

lawyers as magistrates in some jurisdictions and non-lawyers in others was addressed

by the Supreme Court of the United States in North v. Russell, 427 U.S. 328 (1976) and

the Supreme Court of Appeals of West Virginia in State ex rel. Collins v. Bedell, 194 W.

Va. 390 (1995).

         In North v. Russell, the Supreme Court of the United States held that a “two-tier

trial court system with lay judicial officers in the first tier in small cities and an appeal of

right with a De novo trial before a traditionally law-trained judge in the second does not

violate either due process or equal protection guarantees of the Constitution of the United

States.” 427 U.S. at 339. In finding that non-lawyers serving as magistrates did not raise

due process concerns, the Supreme Court emphasized that their “concern in prior cases

with judicial functions being performed by nonjudicial officers has . . . been directed at the

need for independent, neutral, and detached judgment, not at legal training.” Id. at 337.

In finding that the equal protection argument failed, the Supreme Court noted that “all

people within a given city and within cities of the same size are treated equally.” Id. at

338.


                                                8
       Similarly, in State ex rel Collins v. Bedell, the Supreme Court of Appeals of West

Virginia held that “[a] defendant’s due process rights set forth in the W. Va. Const. art. III,

§ 10 and the U.S. Const. amend. XIV, § 1 are not violated when a non-lawyer magistrate

presides over the trial because W. Va. Code, 50-5-13 [1994] provides meaningful review

on appeal.” 194 W. Va. at 399. “[T]he reason state and federal constitutional principles

of due process are not offended when a non-lawyer magistrate presides over the only

jury trial a criminal defendant is entitled to receive is because the statutory scheme which

sets forth this process also ‘provides meaningful review on appeal’ by enabling ‘the

reviewing court on appeal to ensure that a defendant was given a fair trial.’” State v.

Chanze, 211 W. Va. 257, 260 (2002) (quoting Collins, 194 W. Va. at 399).

       The Court does not find any basis to sway from the United States Supreme Court’s

decision in North v. Russell or the Supreme Court of Appeals of West Virginia’s decision

in State ex rel. Collins v. Bedell. While W. Va. Const. art. VIII, § 10 permits non-lawyers

to serve as magistrates, criminal defendants are afforded meaningful review on appeal

by a state circuit court judge who is required to be a licensed attorney. Moreover, the

differences between magistrates and circuit court judges does not raise equal protection

concerns. Accordingly, the Plaintiff’s constitutional challenge fails because the Court

does not find W. Va. Const. art. VIII, § 10 violates due process or equal protection.

       B. W. Va. Code § 61-7-11

       The Plaintiff moves the Court to find W. Va. Code § 61-7-11 void for vagueness

and overbroad. Moreover, the Plaintiff moves the Court to find that the statute cannot

qualify as a lawful predicate to charge him with the crime of “brandishing” and cannot be

used as a defense to his claims.

                                              9
              i. Infringement on Second Amendment Right

       The Second Amendment to the United States Constitution, as well as Article III, §

22 of the West Virginia Constitution protects an individual’s right to keep and bear arms.

This constitutional right does not deprive the State of the authority, through the exercise

of its police power, to enact laws, within constitutional limits, to promote the general

welfare of its citizenry. See State v. Daniel, 182 W. Va. 643, 649-50 (1990). In enacting

W. Va. Code § 61-7-11, the State exercised its legitimate police power.

       W. Va. Code § 61-7-11 provides:

       It shall be unlawful for any person armed with a firearm or other deadly
       weapon, whether licensed to carry the same or not, to carry, brandish or
       use such weapon in any way or manner to cause, or threaten, a breach of
       the peace.

       In determining that West Virginia’s brandishing law does not violate a citizen’s

constitutional right to keep and bear arms, the court in State v. Daniel noted that citizens

still have the right to keep and bear arms, “[h]owever, nothing in that constitutional

amendment gives that citizen the right to use that weapon unlawfully, as described in W.

Va. Code § 61-7-11.” 182 W. Va. at 650. The Court finds that W. Va. Code § 61-7-11

does not deprive the Plaintiff of his right to keep and bear arms, but merely regulates the

unlawful use of a weapon.

              ii. Void for Vagueness

       The Plaintiff argues that W. Va. Code § 61-7-11 is written in such language that a

common person of ordinary intelligence must guess at its meaning. Specifically, the

Plaintiff argues that people would have to guess at what law enforcement officers




                                            10
consider “breach of the peace” and “brandish” to mean because the terms are not defined

by the statute.

       “[T]he void-for vagueness doctrine requires that a penal statute define the criminal

offense with sufficient definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement.” United States v. Hosford, 843 F.3d 161, 170 (4th Cir. 2016) (quoting

Kolender v. Lawson, 461 U.S. 352, 357 (1983)). “[V]agueness challenges to statutes

which do not involve First Amendment freedoms must be examined in the light of the facts

of the case at hand.” United States v. Beason, 2011 WL 399896, *4 (N.D. W. Va. Jan.

21, 2011) (quoting U.S. v. Williams, 364 F.3d 556 (4th Cir. 2004)). “When reviewing a

statute for vagueness, the court must ‘indulge a presumption of constitutionality.’” United

States v. Weaver, 2012 WL 727488, *11 (S.D. W. Va. March 6, 2012) (quoting Baggett v.

Bullitt, 377 U.S. 360, 372 (1964)).

       Brandishing a weapon is commonly understood as holding or waiving a weapon in

the presence of someone in an intimidating manner. For example, the Merriam-Webster

Dictionary defines “brandish” as “an act or instance of waving something menacingly or

exhibiting something ostentatiously or aggressively.” It is clear in this case that a common

person of ordinary intelligence would understand that pulling a six-inch long, unsheathed

straight blade from your waistband and pointing it at someone during an altercation would

fall under the definition of “brandishing” a weapon.

       In Gooding v. Wilson, the Supreme Court of the United States referred to a

common-law textbook definition of breach of the peace. 405 U.S. 518, 527 (1972). The

definition provided:

                                            11
       ‘[t]he term ‘breach of the peace’ is generic, and includes all violations of the
       public peace or order, or decorum; in other words, it signifies the offense of
       disturbing the public peace or tranquility enjoyed by the citizens of a
       community. . . . By ‘peace,’ as used in this connection, is meant the
       tranquility enjoyed by the citizens of a municipality or a community where
       good order reigns amount its members.’

       Id. Therefore, a common person of ordinary intelligence would understand that

pulling an unsheathed straight blade on someone during an already heated altercation

would disturb the peace. A person of average intelligence is capable of understanding

that the Plaintiff’s actions would be illegal conduct under the statute. The Court finds that

the Plaintiff’s challenge to W. Va. Code § 61-7-11’s language, specifically the terms

“brandish” and “breach of the peace,” does not hold merit. W. Va. Code § 61-7-11 is not

void for vagueness as applied to the facts of this case.

              iiI. Overbreadth

       In United States v. Chester, the Fourth Circuit Court of Appeals considered an

overbreadth challenge in a Second Amendment context. 514 Fed. Appx. 393 (2013).

The Fourth Circuit noted “that no circuit has accepted an overbreadth challenge in the

Second Amendment context.” Id. at 395. The Fourth Circuit held that “[e]ven assuming

in principle that such a challenge is cognizable, however, we have clearly held that an

individual ‘to whom a statute was constitutionally applied,’ cannot ‘challenged that statute

on the ground that it may conceivably be applied unconstitutionally to others, in other

situations not before the Court.’” Id. (omitting internal citations).

       The Plaintiff pulled a roughly six-inch long, unsheathed straight blade from his

waistband in the midst of an altercation with three men, one of whom had just punched

him in the right eye. He then pointed the straight blade in the direction of the man who


                                              12
punched him. The Plaintiff clearly brandished his weapon in a manner to threaten a

breach of the peace. W. Va. Code § 61-7-11 was constitutionally applied to the Plaintiff.

Accordingly, the Court rejects the Plaintiff’s facial overbreadth challenge.

                                     IV. Conclusion

       For the foregoing reasons, the Plaintiff’s two unresolved claims are hereby

DISMISSED WITH PREJUDICE. The Court DISMISSES this action WITH PREJUDICE

and ORDERS that this case be STRICKEN from the Court’s active docket.

       The Clerk is DIRECTED to transmit copies of this Order to the pro se Plaintiff and

all counsel of record herein.

       DATED: March 30, 2020




                                            13
